TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00061-CV


Robert Threadgill, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-FM-10-006141, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellant Robert Threadgill filed his notice of appeal on December 13, 2011.  The
appellate record was completed on January 31, 2012, making appellant's brief due February 20.  To
date, appellant's brief has not been filed.
	We therefore order counsel to file appellant's brief no later than April 9, 2012.  See
Tex. R. App. P. 28.4 (effective March 1, 2012, adopted by Tex. Sup. Ct. Misc. Docket No. 12-9030);
Tex. R. Jud. Admin. 6.2 (effective May 1, 2012, adopted by Tex. Sup. Ct. Misc. Docket No. 11-9251).
If the brief is not filed by that date, counsel may be required to show cause why she should not be
held in contempt of court.
	It is so ordered on March 23, 2012.

Before Justices Puryear, Henson and Goodwin
Do Not Publish